Citation Nr: 1535725	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  08-36 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder.

2.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA or stroke), to include as due to in-service herbicide exposure, and to include as secondary to service-connected Type II diabetes mellitus.

3.  Entitlement to a higher rating for lung cancer rated as 100 percent disabling from April 12, 2012 to April 30, 2014 and 30 percent disabling since May 1, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to August 1969, and from January 1974 to June 1976.  During his active military service, the Veteran served in the Republic of Vietnam during the Vietnam War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in part, denied service connection for PTSD and residuals of a CVA.  The Veteran timely appealed those issues.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Board videoconference hearing in June 2010.  A transcript of this proceeding has been associated with the claims file.

This case was initially before the Board in December 2010, when the above two service connection issues were remanded for further development.  In July 2012, the Board again remanded the issues to the RO for further development.  

This case was again before the Board in January 2014 at which time the Board denied the issues of entitlement to service connection for an acquired psychiatric disorder and for residuals of a CVA.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2015, the Court issued an order vacating the Board's January 2014 decision and remanding the issues to the Board pursuant to the terms of a Joint Motion for Remand (Joint Motion).

In the Joint Motion, the parties agreed that relevant private treatment records relating to the Veteran's blood sugar measurement or diabetic condition prior to his 2003 or 2005 strokes should be obtained and provided to the VA examiner.  Following a February 2015 letter from the Board, the Veteran submitted April 2003 medical records from Southeast Baptist Hospital and April 2003 to February 2005 documents from WellMed.  These records have been incorporated into the Veteran's claims file.  In May 2015, the Veteran requested remand to the AOJ for review of this additional evidence.

In a March 2013 rating decision, the RO proposed to reduce the rating assigned to the Veteran's service-connected lung cancer disability from 100 percent to 30 percent.  In April 2013, the Veteran, through his representative, filed a statement in support of his claim requesting a hearing and attaching medical records.  In March 2014, the RO issued a rating decision reducing the rating assigned to the Veteran's lung cancer disability to 30 percent.  In December 2014, the Veteran, through his representative, filed a notice of disagreement relating to that rating decision.  Because the Veteran has initiated the appellate process by timely filing a notice of disagreement, a statement of the case must be issued.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This matter is listed on the title page for procedural purposes only, and will be further addressed in the Remand below.

With regard to the characterization of the lung cancer claim, the Board observes that the Veteran's lung cancer was initially evaluated under Diagnostic Code (DC) 6819 (malignant neoplasms of the respiratory system).  This diagnostic code contains a temporal component wherein a 100 percent rating ceases to exist by operation of law when specific criteria are met - subject to certain due process protections under 38 C.F.R. § 3.105(e).  See 38 C.F.R. § 4.97, DC 6819, Note.  The Court has held DC 6819 creates separate successive ratings for a 100 percent rating for two years for the malignancy and a separate rating for any residuals and, thus, is not a rating reduction case per se.  Rossiello v. Principi, 3 Vet. App. 430, 432-33 (1992) (distinguishing the type of rating provided in DC 6819 from a typical rating reduction discussed in Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992) wherein certain regulatory protections must be applied).  Thus, the Board has phrased the issue as a claim for a higher rating rather than a rating reduction case.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated May 2009 through July 2012 which were considered by the RO in a December 2012 supplemental statement of the case (SSOC).  The VBMS paperless claims file contains additional VA medical records dated through March 2013.  The Appellant's Brief, the January 2015 Joint Motion, the Court's order granting the Joint Motion, as well as a March 2014 rating decision and December 2014 notice of disagreement pertaining to the Veteran's service-connected lung cancer disability have been incorporated into the Veteran's VBMS file.  The remaining documents in the paperless files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, the January 2015 Joint Motion indicates that a remand is required in this case due to perceived deficiencies within the Board's analysis in the January 2014 decision.

With regard to the acquired psychiatric disorder issue, the Veteran underwent a VA examination in January 2011, after which the examiner opined that the Veteran did not have a diagnosed psychiatric disability.  The Board, in its July 2012 remand, found it unclear whether the January 2011 examiner was of the opinion that a previous March 2007 diagnosis of an anxiety disorder was a misdiagnosis or whether the January 2011 VA examiner was of the opinion that the anxiety disorder, diagnosed in March 2007, resolved by the time of the January 2011 examination.  Accordingly, the Board remanded the claim for clarification.  In response, a different examiner opined in August 2012 that the March 2007 diagnosis of an anxiety disorder was "a mistake."  He reasoned (1) that the Veteran's Global Assessment of Functioning GAF) score at the time of
the March 2007 diagnosis was 65, indicating mild symptoms, at worst; (2) that
the Veteran never sought treatment as a result of the diagnosis, and (3) that a later
examination found only subthreshold evidence for a mental health diagnosis,
resulting in a GAF score of 75.  The January 2015 Joint Motion found that it was unclear how the August 2012 examiner reached the conclusion that the Veteran was misdiagnosed in March 2007 based simply on the level of severity of his symptomatology at that time and his decision not to seek treatment for his diagnosis.  Thus, a remand is necessary to obtain a medical opinion as to whether the Veteran's March 2007 diagnosis of an anxiety disorder was a misdiagnosis or subsequently resolved.  

In addition, as to residuals of a stroke, during his June 2010 hearing, the Veteran testified that he believed the strokes he had in 2003 and 2005 were a result of his service-connected diabetes mellitus.  He also stated that he received private treatment prior to beginning treatment with VA in 2005.  Despite this evidence
raising the issue of the existence of private treatment records dating back to the
time of Veteran's initial stroke in 2003, the Acting Veterans Law Judge did not
suggest that the Veteran submit these records; nor did she suggest that the Veteran
authorize VA to obtain them.  The Board's error was prejudicial because the August 2012 VA examiner specifically noted that he could not provide an opinion on whether the Veteran had undiagnosed diabetes prior to his 2003 or 2005 strokes without reviewing records documenting the Veteran's blood sugar measurements or diabetic condition at that time.  Thus, the Joint Motion found that a remand was necessary for VA to request that the Veteran authorize it to obtain any relevant private treatment records documenting his blood sugar measurement or diabetic condition prior to his 2003 or 2005 strokes and, if any such records were received, obtain an addendum opinion from the August 2012 VA examiner.  Significantly, the Veteran recently submitted April 2003 medical records from Southeast Baptist Hospital and April 2003 to February 2005 documents from WellMed.  

Therefore, the Board finds that remand is appropriate for the VA to request the Veteran to authorize it to obtain any additional relevant private treatment records or that he submit the records directly himself.  After any additional records are obtained, the complete file, including the recently-submitted 2003 to 2005 private treatment records, should be provided to the August 2012 VA examiner or, if the August 2012 examiner is not available, to another VA examiner.  Notably, the newly submitted records reflect one clinical record, dated September 2003, referencing an impression of coronary artery disease (CAD).  On the other hand, VA clinic records report that a cardiac catheterization in 2005 showed no evidence of CAD.  Due to the relationship between the Veteran's presumed herbicide exposure and CAD, on remand, the AOJ should also request further clarifying medical opinion as to the underlying cause of the Veteran's CVAs.  See, e.g., 38 C.F.R. § 3.309(e) (listing ischemic heart disease, including CAD, as a disease associated with herbicide exposure).

The Board also finds that an additional claim is in quasi-appellate status, the reduction of the Veteran's lung cancer disability rating from 100 percent to 30 percent.  As noted above, the Veteran filed a notice of disagreement in December 2014.  The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. § 19.9(c).  To date, the AOJ has not issued a statement of the case with respect to the reduced lung cancer rating.  Under these circumstances, the Board has no discretion and is obliged to remand this claim for the issuance of a statement of the case.  See Manlincon, 12 Vet. App. at 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board points out that this claim will be returned to the Board for appellate consideration after issuance of the statement of the case only if an appeal is perfected by the filing of a timely substantive appeal.  See 38 C.F.R. § 20.202.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to a higher rating for lung cancer rated as 100 percent disabling from April 12, 2012 to April 30, 2014 and 30 percent disabling since May 1, 2014.  The AOJ should also advise the Veteran of the need to timely file a substantive appeal if he desires appellate review of this issue.  Thereafter, the issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

2.  Clarify with the Veteran the dates and locations for all of his VA treatment relating to his claims.  Thereafter, associate with the claims file relevant records of the Veteran's treatment with the appropriate VA Health Care system, including any VA Health Care records since April 2013.

3.  Ask the Veteran to identify any other outstanding treatment records associated with his claimed disabilities that are not already associated with the claims file, including any additional private treatment records documenting the Veteran's blood sugar measurement or diabetic condition prior to his 2003 or 2005 strokes, and obtain the necessary authorization forms.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.

4.  Thereafter, send the claims file to a VA psychiatrist or psychologist other than the examiners who prepared the January 2011 and August 2012 opinions, to determine whether the Veteran has any acquired psychiatric disability (to specifically include anxiety and PTSD) that is related to his active service.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of his record, the examiner must provide opinions that respond to the following:

   (a) Please identify by diagnosis each psychiatric disability entity found to have been manifested by the Veteran during service to the present time (even if currently asymptomatic).
   
   (b) If the Veteran meets the criteria for a PTSD diagnosis, the examiner is requested to identify the stressor(s) supporting the PTSD diagnosis (including whether based on a fear of hostile/terrorist activity).  If PTSD is not diagnosed, explain why the Veteran does not meet the criteria for such diagnosis.  

   (c) For each psychiatric disability entity other than PTSD diagnosed (including anxiety), opine whether it is at least as likely as not (a 50 % or better probability) that such disorder 1) had its onset in service OR 2) is etiologically related to an event in service.  The examiner should specifically discuss whether the March 2007 diagnosis of anxiety disorder, even if currently asymptomatic, had its onset in service or is causally related to service, OR provide a detailed explanation in accordance with accepted medical principles as to why the Veteran had been misdiagnosed.  If the latter, the examiner's attention is directed towards the January 2015 Joint Motion which describes perceived deficiencies in the August 2012 opinion, specifically that it is unclear how the August 2012 VA examiner reached the conclusion that the Veteran was misdiagnosed in March 2007 based "simply on the level of severity of his symptomatology at that time and his decision not to seek treatment for his diagnosis."  
   
   In providing these opinions, the examiner should consider: (1) the Veteran's August 2006 statements regarding stressors, including hostile activity while the Veteran was on picket patrol in June 1969, in light of the Directory of American Fighting Naval Ships which describes armed picket boat patrol activities during that time; (2) the March 2007 anxiety diagnosis and the January 2007 PTSD assessment in the clinic setting; and (3) the January 2011 and August 2012 VA examiners' opinions that the Veteran does not have a current acquired psychiatric disorder that conforms with the DSM-IV criteria.  
   
All opinions must be supported by a clear rationale.  If the examiners opine that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  After the above development has been completed and all obtainable records have been associated with the claims file, arrange for the examiner who conducted an examination and provided an opinion regarding the Veteran's residuals of a CVA claim in August 2012 to provide an addendum opinion.  The claims file must be made available to and reviewed by the examiner.

   (a) This examiner should first clarify the underlying disease process(es) for the Veteran's 2003 and 2005 CVAs.  In so doing, the examiner should clarify whether the Veteran manifests ischemic heart disease (including CAD).  See September 2003 private clinic record reflecting an assessment of CAD.  Cf. VA clinic record dated March 2011 reporting that a cardiac catheterization performed in 2005 showed no evidence of CAD.

   (b) With respect to the disease process(es) underlying the 2003 and 2005 CVAs, the examiner should opine whether it is at least as likely as not that such disease process(es):
   
   i.  had its onset in service;
   
   ii. is causally related to an event in service, to include exposure to herbicides;
   
   iii. is causally related to service-connected diabetes mellitus, type II; OR
   
   iv. was aggravated (i.e., made permanently worse beyond the normal progression of that disease) by service-connected diabetes mellitus, type II.

In so doing, the examiner should address the Veteran's assertions that his CVA was caused by his diabetic condition being untreated and undiagnosed prior to his CVA.  The examiner is also requested to consider the following:  the Veteran's April 2003 medical records from Southeast Baptist Hospital and April 2003 to February 2005 documents from WellMed, including a September 2003 impression of CAD.  The examiner must address both causation and aggravation in that opinion.

If aggravation is found, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the August 2012 VA examiner is not available, or further examination is deemed necessary, take appropriate action to arrange for the Veteran to undergo VA examination to obtain the requested opinion outlined above. 

5.  Thereafter, readjudicate the claims on appeal.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

